225 Ga. 814 (1969)
171 S.E.2d 500
LOWERY
v.
SMITH, Warden.
25512.
Supreme Court of Georgia.
Submitted November 10, 1969.
Decided December 4, 1969.
Bartha Lowery, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion O. Gordon, Assistant Attorney General, Larry H. Evans, for appellee.
NICHOLS, Justice.
The appellant has failed to file an enumeration of errors, as is required by the Appellate Practice Act. Ga. L. 1965, pp. 18, 29; 1965, pp. 240, 243; 1968, pp. 1072, 1077 (Code Ann. § 6-810). Therefore the appeal must be dismissed.
Appeal dismissed. All the Justices concur.